Errors assigned in finding facts, or in refusing to find facts, are not well taken. As the finding stands the defendants cannot prevail. The plaintiff, as the court finds, entered into a contract with the defendants by which they appointed him their exclusive agent for the period of six months for the sale of 28 Charter Oak Place, Hartford, upon stated terms. After the signing of the contract the plaintiff tried diligently to sell this property, but before he had succeeded the defendants sold it through another agent. The rule of law applicable to a contract of this character is stated in Harris v. McPherson, 97 Conn. 164, 167,115 A. 723, in these terms: "A contract employing a broker as an exclusive agent, is an agreement on the part of the owner that during the life of the contract he will not sell the property to a purchaser procured through another agent. This does not preclude the owner from selling to a purchaser of his own procuring."
   There is no error.